DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 10, 16-18, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of independent claims 1 and 16 has been amended to require wherein an anti-agglomerate hydrate inhibitor is disposed in the continuous phase; the continuous phase is claimed as comprising a non-oleaginous fluid.  Within the specification as filed, however, Applicant discloses wherein the anti-agglomerate hydrate inhibitor is disposed within the oleaginous phase on page 8, lines 19-22.  It is further disclosed on page 13, lines 21-23, and again on page 14, lines 3-4, wherein the anti-agglomerate hydrate inhibitor is included in the internal phase.  Such was also originally claimed in dependent claim 20.  As such, there is no support within the specification as filed as to wherein the anti-agglomerate hydrate inhibitor is disposed in the continuous phase and non-oleaginous fluid thereof as is required by both independent claims 1 and 16.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pauls et al. (US 2007/0281868 – cited previously) in view of Crews (US 2003/0092584 – cited previously).
With respect to independent claim 1, Pauls et al. discloses a method comprising: 
providing an emulsion treatment fluid comprising: 
	a continuous phase comprising a non-oleaginous fluid ([0030]);
	an internal phase comprising an oleaginous fluid ([0030]); and
		a thermodynamic hydrate inhibitor ([0037]); and
	introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation ([0010]).
Pauls et al. discloses wherein the emulsion treatment fluid includes hydrate inhibitors including thermodynamic inhibitors, kinetic inhibitors and anti-agglomerates ([0037]).  Although silent to explicitly providing for a combination of the thermodynamic inhibitor and anti-agglomerate, it is the position of the Office that Pauls et al. suggests the compatibility of each with the emulsion treatment fluid.  Additionally, Crews suggests well treatment fluids that include at least two different types of gas hydrate inhibitors for the purpose of providing one that stays in solution while the other can become a part of polymer accumulation including a filter cake; such allows for the solution phase to be readily flowed back with the produced reservoir fluids while the polymeric gas hydrate inhibitor serves as a slower and more prolonged gas hydrate agent during production ([0057]).  Such a combination would be provided for by a thermodynamic inhibitor and anti-agglomerate inhibitor ([0054]-[0056]); Crews further suggests the polymeric gas hydrate inhibitor as an aqueous phase hydrate inhibitor.  As such, it would have been obvious to one having ordinary skill in the art to further include an anti-agglomerate inhibitor in the emulsion treatment fluid of Pauls et al. in order to further provide prolonged gas hydrate inhibition during production. 
Pauls et al. discloses wherein suggested thermodynamic inhibitors include methanol, mutual solvents, MEG, DEG and glycols ([0037]).  The reference, however, fails to disclose the thermodynamic hydrate inhibitor as a divalent salt having a presence as claimed.  
Crews suggests thermodynamic inhibitors used in well treatment fluids to include the same inhibitors suggested by Pauls et al., and, alternatively, include various divalent salts such as magnesium and calcium chloride ([0055]).  As such, it would have been obvious to one having ordinary skill in the art to try a divalent salt as the thermodynamic hydrate inhibitor in the method of Pauls et al. since such is a known alternative to the thermodynamic hydrate inhibitors disclosed therein and would thus yield the predictable result of lowering the chemical potential of water and the hydrogen bond energy ([0054] of Crews).  The Examiner notes, Crews additionally suggests an amount of such as up to 30% by weight (claims 13 and 25).  As such, when using a salt as the thermodynamic hydrate inhibitor in the method of Pauls et al., one having ordinary skill in the art would recognize the optimal amount thereof to employ as including an amount greater than about 5% by weight of the treatment fluid given the teachings of Crews and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 
With respect to depending claim 2, Pauls et al. discloses the method as set forth above with respect to claim 1, and, further, for a thermodynamic hydrate inhibitor including a chemical as instantly disclosed by Applicant ([0037]), as well as as claimed, in view of Crews as set forth above.  Although silent to “allowing the thermodynamic hydrate inhibitor to shift a hydrate formation phase boundary of the emulsion treatment fluid,” the Examiner notes, such a limitation is not an active method step, and, as such, it would appear the mere inclusion of the same chemical as the thermodynamic hydrate inhibitor in the method of Pauls et al. and Pauls et al. in view of Crews would allow for such absent any active method steps being required for such to occur.  It is the position of the Office that the thermodynamic inhibitor of Pauls et al. and Pauls et al. in view of Crews would act in the manner as claimed, i.e., shift a hydrate formation phase boundary of the emulsion treatment fluid since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., the ability thereof to shift a hydrate formation phase boundary of the fluid, would necessarily be present.  If there is any difference between the “allowance” for such in the method of Pauls et al. and Pauls et al. in view of Crews, and that of the instant claims, the difference would have been minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
With respect to further depending claims 3-5, wherein Applicant further defines such “allowing” as raising or lowering of at least one of a temperature or a pressure at which gas hydrates begin to form in the emulsion treatment fluid, and, further, wherein such comprises lowering the temperature at which gas hydrates form or raising the pressure at which gas hydrates begin to form as claimed, as noted above, Pauls et al. discloses the same thermodynamic inhibitors disclosed by Applicant and further suggests that which is instantly claimed in claim 1 in view of Crews.  As such, when including in an emulsion treatment fluid introduced into a wellbore, it is the position of the Office such would shift the hydrate formation phase boundary in the manner as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., the ability thereof to shift a hydrate formation phase boundary of the fluid, would necessarily be present.  If there is any difference between the “allowance” for such in the method of Pauls et al. and that of the instant claims, the difference would have been minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
With respect to dependent claim 8, Pauls et al. discloses the method as set forth above with respect to independent claim 1.  The reference, however, fails to define the wellbore as a subsea wellbore as instantly claimed.  Crews suggests well fracturing fluids that include hydrate inhibitors, including those suggested by Pauls et al., therein, wherein such fracturing fluids are used in deepwater completions beneath the sea floor (abstract; [0002]).  The inclusion of the gas hydrate forming species in the treatment fluids used therein prevents gas hydrate precipitation and plugging as the fluids are transported through environments of different temperature and pressure ([0038]).  Since Pauls et al. suggests the inclusion of the gas hydrate inhibitor within the well treatment fluids disclosed therein, and, hence the compatibility thereof in such a fluid, it would have been obvious to one having ordinary skill in the art to try such a fluid in a subsea wellbore in order to treat such a subsea wellbore with a fluid that includes elements capable of preventing gas hydrate precipitation and plugging.
	With respect to further dependent claim 10 and new dependent claim 22, Crews suggests anti-agglomerate surfactants that include fatty acid surfactants and other surfactants, as well as various phosphonates ([0056]).  Although silent to a surfactant from the group and/or a phosphonium surfactant as claimed, it is the position of the Office that the use of the instantly claimed surfactants would have been obvious to one having ordinary skill in the art in view of the suggestions provided for by Crews, i.e., “other” surfactants, since such surfactants are well known anti-agglomerate hydrate inhibitors used in the art.  As such, the Examiner hereby takes Official Notice in that one having ordinary skill in the art would recognize the instantly claimed surfactants as known alternative anti-agglomerate hydrate inhibiting surfactants to employ in order to disrupt crystal organization of development by physically interfering as the crystal form and join one another ([0054]).
	With respect to new dependent claim 21, Pauls and Crews suggest the combination of a thermodynamic inhibitor and anti-agglomerate, as noted above in the rejection of claim 1, wherein Crews suggests wherein one or more types of gas hydrate inhibitor may be used ([0057]) and the amount thereof as within a range of .006-30 wt% (claim 13 and 25).  As such, when providing for a combination of thermodynamic inhibitor and anti-agglomerate, it would have been obvious to one having ordinary skill in the art to try an amount of the anti-agglomerate within the range as claimed as based on the degree of crystal organization disruption desired during a treatment being conducted therewith ([0054]) since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 
Claims 1-5, 8, 10, 16-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 2013/0175046 – cited previously) in view of Crews.
With respect to independent claim 1, Morrison discloses a method comprising:
providing an emulsion treatment fluid comprising:
	a continuous phase comprising a non-oleaginous fluid ([0027]);
	an internal phase comprising an oleaginous fluid ([0027]); 
	a thermodynamic hydrate inhibitor ([0029]); and 
an anti-agglomerate hydrate inhibitor ([0023]); and
introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation ([0013]; [0036]-[0037]).
Morrison suggests the inclusion of thermodynamic hydrate inhibitors as an additive wherein one skilled in the art would recognize the appropriate concentration thereof to include ([0029]).  Suggested known thermodynamic inhibitors include methanol and/or various glycols ([0008]).  The reference, however, fails to disclose the thermodynamic hydrate inhibitor as a divalent salt having a presence as claimed.  Crews suggests thermodynamic inhibitors used in well treatment fluids to include some of the same inhibitors suggested by Morrison, and, alternatively, include various divalent salts such as magnesium and calcium chloride ([0055]).  As such, it would have been obvious to one having ordinary skill in the art to try a divalent salt as the thermodynamic hydrate inhibitor in the method of Morrison since such is a known alternative to the thermodynamic hydrate inhibitors disclosed therein and would thus yield the predictable result of lowering the chemical potential of water and the hydrogen bond energy ([0054] of Crews).  The Examiner notes, Crews additionally suggests an amount of such as up to 30% by weight (claims 13 and 25).  As such, when using a salt as the thermodynamic hydrate inhibitor in the method of Morrison, one having ordinary skill in the art would recognize the optimal amount thereof to employ since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 
With regard to the phrase in which the anti-agglomerate hydrate inhibitor is disposed, as noted above, Crews suggests well treatment fluids that include at least two different types of gas hydrate inhibitors including a combination of a thermodynamic inhibitor and anti-agglomerate inhibitor ([0054]-[0056]); Crews further suggests the polymeric gas hydrate inhibitor as an aqueous phase hydrate inhibitor ([0057]).  As such, it would have been obvious to one having ordinary skill in the art to further include an anti-agglomerate inhibitor in the aqueous continuous phase of the emulsion treatment fluid of Morrison et al. in order to further provide prolonged gas hydrate inhibition during production. 
With respect to dependent claim 2, Morrison discloses the method as set forth above with respect to claim 1, and, further, for the inclusion of a thermodynamic hydrate inhibitor ([0029]), including that which is instantly claimed, in view of Crews, as set forth above.  Although silent to “allowing the thermodynamic hydrate inhibitor to shift a hydrate formation phase boundary of the emulsion treatment fluid,” the Examiner notes, such a limitation is not an active method step, and, as such, it would appear the mere inclusion of the thermodynamic hydrate inhibitor in the method of Morrison would provide for such an allowance absent any active method steps being required for such to occur.  It is the position of the Office that the thermodynamic inhibitor of Morrison would act in the manner as claimed, i.e., shift a hydrate formation phase boundary of the emulsion treatment fluid since it has been held “Products of identical chemical composition cannot have mutually exclusive properties."  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., the ability thereof to shift a hydrate formation phase boundary of the fluid, would necessarily be present.  If there is any difference between the “allowance” for such in the method of Morrison and that of the instant claims, the difference would have been minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  
With respect to further depending claims 3-5, wherein Applicant further defines such “allowing” as raising or lowering of at least one of a temperature or a pressure at which gas hydrates begin to form in the emulsion treatment fluid, and, further, wherein such comprises lowering the temperature at which gas hydrates form or raising the pressure at which gas hydrates begin to form as claimed, as noted above, Morrison in view of Crews provides for the same thermodynamic inhibitors used by Applicant and, as such, when including in an emulsion treatment fluid introduced into a wellbore, it is the position of the Office such would shift the hydrate formation phase boundary in the manner as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., the ability thereof to shift a hydrate formation phase boundary of the fluid, would necessarily be present.  If there is any difference between the “allowance” for such in the method of Morrison and that of the instant claims, the difference would have been minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Additionally, the Examiner notes, with regard to the lowering of the temperature, Lachance et al. suggests wherein THIs can reduce the temperature at which gas hydrates begin to form by at least 1.5-25 degrees Celsius ([0048]).  As such, one of ordinary skill would recognize the optimal temperature lowering to provide for when including a THI in the treatment fluid of Morrison in order to effectively prevent the formation of gas hydrates therewith.
With respect to dependent claim 8, Morrison discloses wherein the wellbore is a subsea wellbore ([0038]).
With respect to further dependent claim 10 and new dependent claim 22, Morrison discloses wherein the anti-agglomerate for use may include zwitterionic surfactants/polymers, amphoteric polymers, alkylamide surfactants, polypropoxylates, and the like, or any combination thereof ([0023]). Although silent to wherein such is a surfactant as instantly claimed, the Examiner hereby takes Official Notice in that when using a zwitterionic surfactants/polymers or amphoteric polymers, as suggested by Morrison, one of ordinary skill in the art would recognize the instantly claimed surfactants as suitable forms thereof since quaternary ammonium surfactants, phosphonium surfactants, betaine surfactants and/or amine oxide surfactants are known examples of zwitterionic and amphoteric surfactants used in the art and therefore would be recognized options to choose from for use as an anti-agglomerate in the method of Morrison.
With respect to new dependent claim 21, Morrison and Crews suggest the combination of a thermodynamic inhibitor and anti-agglomerate, as noted above in the rejection of claim 1, wherein Crews suggests wherein one or more types of gas hydrate inhibitor may be used ([0057]) and the amount thereof as within a range of .006-30 wt% (claim 13 and 25).  As such, when providing for a combination of thermodynamic inhibitor and anti-agglomerate, it would have been obvious to one having ordinary skill in the art to try an amount of the anti-agglomerate within the range as claimed as based on the degree of crystal organization disruption desired during a treatment being conducted therewith ([0054]) since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 

With respect to independent claim 16, Morrison discloses a method comprising:
providing an emulsion drilling fluid comprising:
	a continuous phase comprising a non-oleaginous fluid ([0027]);
	an internal phase comprising an oleaginous fluid ([0027]); 
	a thermodynamic hydrate inhibitor ([0029]); and 
an anti-agglomerate hydrate inhibitor ([0023]); and
using the drilling fluid to drill at least a portion of a wellbore penetrating at least a portion of a subterranean formation ([0013]; [0036]-[0037]); and 
producing a hydrocarbon fluid comprising an inhibitor from the subterranean formation ([0037]).
Morrison suggests the inclusion of thermodynamic hydrate inhibitors as an additive wherein one skilled in the art would recognize the appropriate concentration thereof to include ([0029]).  Suggested known thermodynamic inhibitors include methanol and/or various glycols ([0008]).  The reference, however, fails to disclose the thermodynamic hydrate inhibitor as a divalent salt having a presence as claimed.  Crews suggests thermodynamic inhibitors used in well treatment fluids to include some of the same inhibitors suggested by Morrison, and, alternatively, include various divalent salts such as magnesium and calcium chloride ([0055]).  As such, it would have been obvious to one having ordinary skill in the art to try a divalent salt as the thermodynamic hydrate inhibitor in the method of Morrison since such is a known alternative to the thermodynamic hydrate inhibitors disclosed therein and would thus yield the predictable result of lowering the chemical potential of water and the hydrogen bond energy ([0054] of Crews).  The Examiner notes, Crews additionally suggests an amount of such as up to 30% by weight (claims 13 and 25).  As such, when using a salt as the thermodynamic hydrate inhibitor in the method of Morrison, one having ordinary skill in the art would recognize the optimal amount thereof to employ since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 
With regard to the phrase in which the anti-agglomerate hydrate inhibitor is disposed, as noted above, Crews suggests well treatment fluids that include at least two different types of gas hydrate inhibitors including a combination of a thermodynamic inhibitor and anti-agglomerate inhibitor ([0054]-[0056]); Crews further suggests the polymeric gas hydrate inhibitor as an aqueous phase hydrate inhibitor ([0057]).  As such, it would have been obvious to one having ordinary skill in the art to further include an anti-agglomerate inhibitor in the aqueous continuous phase of the emulsion treatment fluid of Morrison et al. in order to further provide prolonged gas hydrate inhibition during production. 
 With respect to depending claim 17, Morrison discloses the method as set forth above with respect to claim 16, and, further, in view of Crews, for the inclusion of a thermodynamic hydrate inhibitor instantly claimed ([0029]).  Although silent to “allowing the thermodynamic hydrate inhibitor to shift a hydrate formation phase boundary of the emulsion treatment fluid,” the Examiner notes, such a limitation is not an active method step, and, as such, it would appear the mere inclusion of a thermodynamic hydrate inhibitor in the method of Morrison, in view of Crews, would provide for such an allowance absent any active method steps being required for such to occur.  It is the position of the Office that the thermodynamic inhibitor of Morrison would act in the manner as claimed, i.e., shift a hydrate formation phase boundary of the emulsion treatment fluid since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., the ability thereof to shift a hydrate formation phase boundary of the fluid, would necessarily be present.  If there is any difference between the “allowance” for such in the method of Morrison and that of the instant claims, the difference would have been minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  
With respect to dependent claim 18, Morrison discloses wherein the wellbore is a subsea wellbore ([0038]).
Response to Arguments
Applicant’s arguments with respect to the rejections of claims as unpatentable over Pauls in view of Crews and Morrison in view of Crews have been fully considered.  Applicant asserts the combinations fail to provide for the anti-agglomerate hydrate inhibitor disposed in the continuous phase.  As set forth within the rejections above, however, it is the position of the Office that Crews suggests such in at least teaching a polymeric anti-agglomerate hydrate inhibitor and suggesting such as present in an aqueous phase.  As such, the rejections are set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
11/29/22